DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Applicant’s amendment/response filed on 12/15/2021 has been entered and made of record.
3.		Applicant has amended claims 1 and 3-10. Applicant has added new claims 11-17. Claim 2 has been canceled. Currently, claims 1 and 3-17 are pending.
4.		Applicant has amended claims 1 and 3-10 to overcome both the 35USC 101 rejection on claims 1 and 3 and the interpretation under 35USC 112, sixth paragraph/(f), therefore, both the 35USC 101 rejection and the interpretation under 35 USC 112, sixth paragraph/(f), are now withdrawn. Examiner refers to the action below.

Allowable Subject Matter
5.		Claims 1 and 3-17 are allowed.
6.		Applicant’s arguments, see remarks, filed 12/15/2021, have been fully considered and are persuasive. The 35USC 102(a)(1) rejection has been withdrawn. Regarding the newly added claims 11-17, these claims are also being allowed for the arguments made by applicant’s representative in the response on 12/15/2021 on the differences between the claimed subject matter of 
Regarding claims 3-10, 12-14, 16, and 17 these claims are allowed since they are directly or indirectly dependent from allowed independent claims 1, 11, or 15, respectively.
6.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
January 26, 2022